I am in accord with the holding of the majority except on point 6 of the syllabus. I think that holding furnishes a basis for future contentions that death from tuberculosis, accompanied by silicosis, in any degree whatever, is compensable. I do not think the Legislature intended such result, and I am compelled to dissent from that construction of the silicosis statute.
Statutes providing for compensation for bodily impairment or death resulting from silicosis are of comparatively recent origin. In February, 1933, the case of Jones, Admx. v. Rinehart Dennis Co., 113 W. Va. 414, 168 S.E. 482, was decided. It was there held that, under then existing statutes, silicosis, being an occupational disease, was not compensable, and that such statutes did not bar actions for negligence of an employer which had resulted in such disease. We assume the same ruling would necessarily have been applied to the more prevalent disease of tuberculosis. The Legislature, at its Regular Session in 1935, Chapter 79, enacted a law providing for compensation for silicosis, set up a separate fund out of which such compensation could be paid, the amount thereof, and provided a scale of payments to be paid into the fund by employers who desired to avail themselves of the provisions of the act.
The title of the act reads as follows: "AN ACT to amend chapter twenty-three of the code of West Virginia, one *Page 114 
thousand nine hundred thirty-one, relating to workmen's compensation by the addition of a new article thereto designated as article six, consisting of sections one to eighteen, inclusive; providing for compensation for disability, disablement or death resulting from silicosis, and defining silicosis."
Section 5 of the act, provides, among other things, that "Where an employee suffers from the disease of silicosis as hereinafter defined, or dies as the result of such disease, and the disease is due to the nature of an occupation or process in which he was employed at any time within one year previous to such disease, and claim therefor has been made within one year after the last exposure of said employee to silicon dioxide dust in harmful quantities, the employee, or in case of death his dependents, shall be entitled to compensation for silicosis as provided herein: * * *". The same section also provides, "For the purpose of this article, silicosis is defined as an insidious fibrotic disease of the lung or lungs due to the prolonged inhalation and accumulation sustained in the course of and resulting from his employment, of minute particles of dust containing silicon dioxide (SiO2) over such period of time and in such amounts as result in the substitution of fibrous tissue for normal lung tissues; and the term 'silicosis' as used herein shall also include silicosis accompanied by tuberculosis of the lungs evidenced by the presence of tubercle bacillus in the sputum".
Section 7 classifies the different stages of silicosis and provides: "An employee shall, for the purposes hereof, be deemed to have silicosis: (1) In the first stage when it is found by the commissioner that the earliest detectable specific signs of silicosis are present, whether or not capacity for work is or has been impaired by such silicoses; (2) In the second stage when it is found by the commissioner that definite and specific physical signs of silicosis are present, and that capacity for work is or has been impaired by that disease; (3) In the third stage when it is found by the commissioner that the employee has silicosis *Page 115 
accompanied by tuberculosis of the lungs evidenced by the presence of tubercle bacillus in the sputum".
It is the phrase "accompanied by tuberculosis" which furnishes the basis for the majority holding. In the opinion of the majority, as I understand, tuberculosis, wherever and however contracted, accompanied by the slightest trace of silicosis, whether harmful or not, is compensable. I do not think the Legislature intended to go that far, or that the statute in question should be so construed.
No doubt the Legislature was acquainted with the fact that tuberculosis germs lurk in the body of every human being, and that as applied to the respiratory system, and particularly the lungs, silicosis predisposes to tuberculosis. The quotations from medical authorities, contained in the majority opinion, show that tuberculosis grows more readily in lungs affected by silicosis, and, we may assume, that fact was recognized by the Legislature. In other words, the legislative action was prompted by a desire to provide for what was known to be one of the probable results of silicosis. In my opinion, it was this situation which led the Legislature to provide that when and if tuberculosis developed as the result of silicosis and, as in this case, death occurred, compensation should be paid; or where death did not occur, should be classified as third stage silicosis, carrying greater compensation than other stages thereof mentioned in the act.
I do not mean to contend that where there is existing tuberculosis, latent or active, and there is a clear showing that silicosis has activated and made the tuberculosis virulent, and death has occurred therefrom, compensation should not be paid. In such a case it would be reasonable to say that silicosis was the direct, though possibly not the immediate cause of death. But I think that under a statute designed to compensate for death or bodily impairment from silicosis, no compensation should be granted for other types of disease, unless there is a clear showing that such disease resulted from silicosis, or that *Page 116 
it was aggravated and made virulent by such disease, and that death or serious bodily impairment resulted therefrom.
I do not wish to go into the question of the medical and expert testimony. Suffice it to say that the majority opinion is based on the testimony of one witness who thinks he located a slight trace of silicosis in the extreme upper part of one lung of the decedent; other witnesses, equally qualified, testified that they found no such signs or traces of silicosis in any part of decedent's lung which they examined. One witness thinks that the slight trace of silicosis he found activated the existing tuberculosis and caused death. The other witnesses who testified on the subject were of a different opinion. In my judgment, the preponderance of the evidence supports the latter theory. Yet the medical board adopted the first theory, and it has been followed in all subsequent findings and orders and by the majority opinion. I do not believe that these rulings are justified by the record.
If I believed that the Legislature intended the statute which it enacted to have the result now reached by the majority holding, I would raise no objection to such result. I think the Legislature had the power to provide for compensation in cases such as we have before us, had it desired to do so. But I do not think it so intended. In my opinion, it was intended to compensate for bodily ailment or death resulting from silicosis. It contemplated that one result might be tuberculosis, and it made provision therefor. I think this might fairly be extended to include cases where there was a clear showing of reactivation of existing tuberculosis, but that is as far as it was intended to go. Under the majority holding there will rarely be a case of death from tuberculosis which will not be held compensable, where the decedent has otherwise passed the statutory test, and there is the slightest trace of silicosis. It will be contended, as here, that such silicosis, however slight, activated existing tuberculosis causing death. The present case goes to the *Page 117 
extreme in the first instance, and, following the majority holding, I cannot imagine a case where the test laid down therein cannot be made, if a claimant can show that his decedent worked where silicon dust in harmful quantities was present, and there is the slightest trace of silicosis. And so, in effect, we will be required to compensate for tuberculosis in the absence of any clear showing that the same resulted from silicosis.
I do not think the record before us justifies the order awarding compensation, and I would reverse the same without prejudice to the rights of claimants or their dependents to have compensation awarded in cases where there is a clear showing that tuberculosis, which is the immediate cause of death, has, in fact, been caused or accelerated by silicosis.
I am authorized to state that Judge Kenna joins in this dissent.